DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a comprehensive search of the prior art no reference or reasonable combinations of references could be found covering the subject matter of amended claim(s) 1-3,5,7-10,12-16 and 19-25. 
Applicant’s arguments filed on 12/12/2020 are persuasive. Application is allowed based on applicant’s amendment. Applicant’s amendment adding the limitation "provide, to another device, a flow record that identifies a number of bytes associated the flow; and provide, based on the flow record, the information associated with the flow to permit an account of an entity to be charged in association with the toll-free data service” advances prosecution and therefore after further search, no reference or reasonable combinations of references could be found covering the subject matter of amended claim(s) 1-3,5,7-10,12-16 and 19-25. Applicant also added claim language clarification of what a toll-free data service is. Claims have been amended to focus on the aspect of toll-free data service being associated with a campaign of a content provider. Applicant’s amendments overcomes the prior art rejections.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/24/2021